Opinion filed August 28, 2009




                                           In The


   Eleventh Court of Appeals
                                        ___________

                                   No. 11-09-00111-CV
                                       __________

                           TOMMY VAN SMITH, Appellant

                                              V.

                             SHEILA VAN SMITH, Appellee


                           On Appeal from the 211th District Court

                                    Denton County, Texas

                            Trial Court Cause No. 2003-30466-211


                            MEMORANDUM OPINION
       Tommy Van Smith has filed in this court a motion to dismiss his appeal. The motion is
unopposed. The motion is granted, and the appeal is dismissed.




                                                   PER CURIAM
August 28, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.